UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission file number: 000-54648 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 56-646797 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6650 Via Austi Parkway, Suite 140 Las Vegas, NV89119 (Address of principal executive offices) (702) 583-6715 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] Number of outstanding shares of common stock as of August 14, 2013 was 166,066,106. LAS VEGAS RAILWAY EXPRESS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements: 3 Condensed Balance Sheets – June 30, 2013 (Unaudited) and March 31, 2013 3 Condensed Statements of Operations- for the Three Months Ended June 30, 2013 and 2012 (Unaudited) 4 Condensed Statements of Cash Flows - for the Three Months Ended June 30, 2013 and 2012 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 22 2 PART IFINANCIAL INFORMATION LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED BALANCE SHEETS June 30, March 31, (Unaudited) Assets Current assets Cash $ $ Other current assets Total current assets Property and equipment, net of accumulated depreciation Other assets Deposit with Union Pacific Other assets Goodwill Total other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Short term notes payable $ $ Accounts payable and accrued expenses Derivative liability Convertible notes payable, net of discount Liabilities of discontinued operations Total current liabilities Deferred tax liability Total liabilities Commitments and contingencies Stockholders' deficit Common stock, $0.0001 par value, 200,000,000 shares authorized, 162,316,106 and 154,111,882 shares issued and outstanding as of June 30, 2013 (unaudited) and March 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed financial statements 3 LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, June 30, (Restated) Operating Expenses: Compensation and payroll taxes $ $ Selling, general and administrative Professional fees Depreciation expense Total expenses Loss from operations ) ) Other (expense) income Interest expense ) ) Change in derivative liability Total other (expense) income ) Net loss from continuing operations before provision for income taxes ) ) Provision for income taxes ) ) Net loss from continuing operations ) ) Discontinued operations: Income from discontinued operations, net of income taxes - Net loss $ ) $ ) Net loss per share, continuing operations, basic and diluted $ ) $ ) Net income per share, discontinued operations, basic and diluted $
